DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 – 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 17, the claim recites “the system as in claim 13”, however claim 13 is directed a computer-readable storage hardware and not a system.  It is noted that claim 14 is directed to a system, however it is not clear if claim 17 should be dependent on claim 14 or if it should be a dependent to the computer-readable storage hardware as recited in claim 13.  Similar problems exists for claims 18 – 25. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 8, 9, 13 – 18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2021/0036748 A1; hereinafter “Brown”) in view of Lei et al. (US 2012/0094650 A1; hereinafter “Lei”).
For claim 1, Brown teaches via a wireless base station : i) establishing a first communication layer in which to communicate with first wireless communication devices using the allocated first wireless channel (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams); and ii) establishing a second communication layer in which to communicate with second wireless communication devices using the allocated first wireless channel (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams and see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths; MIMO antenna array system with diverse channels).  Brown fails to explicitly teach receiving allocation of a first wireless channel from a communication management resource and via a wireless base station in communication with a remote network in communication with a remote network. Lei from the field of communication similar to that of Brown teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the network coordinator of Lei to coordinate the resources for the MIMO antenna array system of Brown.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.
For claim 2, Brown teaches  further comprising: operating first antenna hardware of the wireless base station to establish the first communication layer and communicate with the first wireless communication devices; operating second antenna hardware of the wireless base station to establish the second communication layer and communicate with the second wireless communication devices; and wherein the first antenna hardware and the second antenna hardware in the wireless base station are vertically spaced apart from each other (see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths). 
For claim 3, Brown teaches wherein a spacing between the first antenna hardware and the second antenna hardware is greater than a threshold value, the threshold value sufficiently large to prevent correlation of first wireless signals from the first antenna hardware and second wireless signals from the second antenna hardware (see paragraph 0032; optimization of a MU-MIMO transceiver that makes use of separating antennas on the order of symbol wavelengths to improve the capacity of the channel. Isolation between antennas leads to decorrelation between antennas and results in improved capacity of the channel and see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths).
For claim 4, Brown teaches further comprising: via the first communication layer at the wireless base station: communicating with the first communication devices via first wireless communications; via the second communication layer at the wireless base station: communicating with the second communication devices via second wireless communications, the second wireless communications uncorrelated with the first wireless communications (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams and see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths).
For claim 5, Brown teaches further comprising: communicating from first antenna hardware over the first communication layer to the first communication devices; and communicating from second antenna hardware over the second communication layer to the second communication devices, the second antenna hardware physically separated from the first antenna hardware by a distance value above a threshold value depending on a carrier frequency of the allocated first wireless channel (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams and see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths).
For claim 8, Brown teaches further comprising: implementing the first communication layer via first communications from first antenna hardware of the wireless base station to the first wireless communication devices using the first wireless channel; and implementing the second communication layer via second communications from second antenna hardware of the wireless base station to the second wireless communication devices using the second wireless channel (see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths). Brown fails to explicitly teach receiving an identity of a second wireless channel allocated to the wireless base station.  Lei from the field of communication similar to that of Brown teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to obtain the ID of as taught by Lei into system of Brown.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.
For claim 9, Brown teaches further comprising: implementing the second communication layer via third communications from second antenna hardware of the wireless base station to the second wireless communication devices using the first wireless channel (see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths).
For claim 13, Brown teaches via a wireless base station : i) establish a first communication layer in which to communicate with first wireless communication devices using the allocated first wireless channel (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams); and ii) establish a second communication layer in which to communicate with second wireless communication devices using the allocated first wireless channel (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams and see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths; MIMO antenna array system with diverse channels).  Brown fails to explicitly teach a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware.  However it is well known in the art a MIMO antenna array system would include a computer-readable storage hardware having instructions.  Brown also fails to explicitly teach receive allocation of a first wireless channel from a communication management resource and via a wireless base station in communication with a remote network. Lei from the field of communication similar to that of Brown teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the network coordinator of Lei to coordinate the resources for the MIMO antenna array system of Brown.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.
For claim 14, Brown teaches wireless base station, the wireless base station operative to: establish a first communication layer in which to communicate with first wireless communication devices using the allocated first wireless channel (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams); and establish a second communication layer in which to communicate with second wireless communication devices using the allocated first wireless channel (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams and see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths; MIMO antenna array system with diverse channels).  Brown fails to explicitly teach receive allocation of a first wireless channel from a communication management resource.  Lei from the field of communication similar to that of Brown teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the network coordinator of Lei to coordinate the resources for the MIMO antenna array system of Brown.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.
For claim 15, Brown teaches wherein the wireless base station is further operative to: operate first antenna hardware of the wireless base station to establish the first communication layer and communicate with the first wireless communication devices; operate second antenna hardware of the wireless base station to establish the second communication layer and communicate with the second wireless communication devices; and wherein the first antenna hardware and the second antenna hardware in the wireless base station are vertically spaced apart from each other (see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths).
For claim 16, Brown teaches wherein a spacing between the first antenna hardware and the second antenna hardware is greater than a threshold value, the threshold value sufficiently large to prevent correlation of first wireless signals from the first antenna hardware and second wireless signals from the second antenna hardware (see paragraph 0032; optimization of a MU-MIMO transceiver that makes use of separating antennas on the order of symbol wavelengths to improve the capacity of the channel. Isolation between antennas leads to decorrelation between antennas and results in improved capacity of the channel and see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths).
For claim 17, Brown teaches wherein the wireless base station is further operative to: via the first communication layer at the wireless base station: communicate with the first communication devices via first wireless communications; and via the second communication layer at the wireless base station: communicate with the second communication devices via second wireless communications, the second wireless communications uncorrelated with the first wireless communications (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams and see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths).
For claim 18, Brown teaches wherein the wireless base station is further operative to: communicate from first antenna hardware over the first communication layer to the first communication devices; and communicate from second antenna hardware over the second communication layer to the second communication devices, the second antenna hardware physically separated from the first antenna hardware by a distance value above a threshold value depending on a carrier frequency of the allocated first wireless channel (see paragraph 0003; multi-user multi-input multi-output (MU-MIMO) antenna array system makes use of multiple antennas to exploit the difference in channels for each of the antennas. Having multiple antennas some distance apart will result in the channel impulse response of each antenna being different enough to improve the channel quality. This will allow for impairments like random noise, multipath interference, co-channel interference (CCI), and adjacent channel interference (ACI) to be minimized. Multiple antennas will also allow for the creation of a diverse channel that can support multiple independent data streams and see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths).
For claim 21, Brown teaches wherein the wireless base station is further operative to: implement the first communication layer via first communications from first antenna hardware of the wireless base station to the first wireless communication devices using the first wireless channel; and implement the second communication layer via second communications from second antenna hardware of the wireless base station to the second wireless communication devices using the second wireless channel (see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths). Brown fails to explicitly teach receive an identity of a second wireless channel allocated to the wireless base station. Lei from the field of communication similar to that of Brown teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to obtain the ID of as taught by Lei into system of Brown.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.
For claim 22, Brown teaches wherein the wireless base station is further operative to: implement the second communication layer via third communications from second antenna hardware of the wireless base station to the second wireless communication devices using the first wireless channel (see paragraph 0034; an antenna array for a multi-user multi-input multi-output antenna array system including at least two receive antennas at a receive location, where the receive antennas are spaced or separated from each other on the order of symbol wavelengths, at least two transmit antennas at a transmit location with at least one transmit antenna spaced from the other on the order of symbol wavelengths, and wherein the antenna array is optimized for multi-user performance. In a further implementation, the receive antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In a still further implementation, the transmit antennas are spaced from each other on the order of symbol wavelengths in the horizontal plane or in the vertical plane or both. In yet another implementation, the receive antennas are spaced from each other by a Euclidean distance on the order of 0.1 symbol wavelengths, half symbol wavelengths or symbol wavelengths. In another implementation, the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths. In another implementation, the transmit antennas are spaced from each other on the order of half symbol wavelengths. In a further implementation, the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8. In a still further implementation, the spacing for the receive and transmit antennas is in the range of 0.1 to 10 symbol wavelengths. In a further implementation, the spacing for receive and transmit antennas is on the order of 0.1 symbol wavelengths or half symbol wavelengths).

Claim Rejections - 35 USC § 103
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Lei as applied to claim(s) 1 or 13 above, and further in view of Cimpu et al. (US 2019/0373610 A1; hereinafter “Cimpu”).
For claim 6, Brown and Lei teaches all of the claimed subject matter with the exception of wherein the allocated from a tiered wireless communication hierarchy in which an incumbent user is ranked higher in priority than the wireless base station. Cimpu from the field of communications similar to that of Brown and Lei teaches  shared spectrum deployments, there may be tiered service levels where incumbent devices (wireless devices associated with incumbent entities) represent the highest tier and receive interference protection from CBRS wireless devices. In other words, incumbent entities impose power limitation on CBRS wireless devices due to the interference protection afforded to incumbent entities, i.e., while a CBRS wireless device may be able to transmit at Power Px, this device may be configured to transmit at a lower power due to these incumbent protections. In one or more embodiments, the teachings of the disclosure are applied to one or more lower tiered users such as Priority Access Licenses (PALs) and/or General Authorized Access (GAA) users /wireless devices using the CBRS band in order to help reduce and/or prevent these lower tiered wireless devices from interfering with incumbent user /wireless devices (see paragraph 0052).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to give an incumbent user higher priority as taught by Cimpu into the system of Brown.  The motivation for doing this is to provide for an efficient system where interference is reduced. 
For claim 19, Brown and Lei teaches all of the claimed subject matter with the exception of wherein the allocated from a tiered wireless communication hierarchy in which an incumbent user is ranked higher in priority than the wireless base station. Cimpu from the field of communications similar to that of Brown and Lei teaches  shared spectrum deployments, there may be tiered service levels where incumbent devices (wireless devices associated with incumbent entities) represent the highest tier and receive interference protection from CBRS wireless devices. In other words, incumbent entities impose power limitation on CBRS wireless devices due to the interference protection afforded to incumbent entities, i.e., while a CBRS wireless device may be able to transmit at Power Px, this device may be configured to transmit at a lower power due to these incumbent protections. In one or more embodiments, the teachings of the disclosure are applied to one or more lower tiered users such as Priority Access Licenses (PALs) and/or General Authorized Access (GAA) users /wireless devices using the CBRS band in order to help reduce and/or prevent these lower tiered wireless devices from interfering with incumbent user /wireless devices (see paragraph 0052).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to give an incumbent user higher priority as taught by Cimpu into the system of Brown.  The motivation for doing this is to provide for an efficient system where interference is reduced.
	
	Claim Rejections - 35 USC § 103
Claim(s) 7, 10, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Lei as applied to claim(s) 1 and 13 above, and further in view of Ali et al. (US 2014/0143409 A1; hereinafter “Ali”).
For claim 7, Brown and Lei teaches all of the claimed subject matter with the exception of further comprising: monitoring bandwidth usage of the first communication layer by the first wireless communication devices; and establishing the second communication layer in response to detecting that the bandwidth usage of the first communication layer is above a threshold value.  Ali from the field of communications similar to that of Brown and Lei teaches a determination is made that the addition of the additional bandwidth would exceed the available bandwidth in the existing communication tunnel (see paragraph 0020) and additional bandwidth is established between the first network device and the second network device. For example, an additional communication tunnel may be established between the first device and the second device in order to fulfill the bandwidth request received in 210. The additional communication tunnel may span two or more network layers (see paragraph 0022).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the PCE of Ali monitor bandwidth usage and establish an additional tunnel as needed into the system of Brown.  The motivation for doing this is to provide for an efficient system where user demands are met.
For claim 10, Brown and Lei teaches all of the claimed subject matter with the exception of  further comprising: in response to detecting that communications transmitted from the second communication layer fall below a threshold value, notifying the communication management resource to deallocate a second wireless channel from the wireless base station.  Ali from the field of communications similar to that of Brown and Lei teaches the bandwidth requirements for the communications change, PCE 130 may dynamically alter one or more of the communication tunnels between routers 120a and 120b. For example, if the bandwidth demands remain above 10 gigabytes, but less than the 15 gigabytes currently reserved between tunnels 305 and 325, one or both of tunnels 305 and 325 may be reduced in size. Similarly, if the required bandwidth for the communications between router 120a and 120b drop below 10 gigabytes, the size of communication tunnels 305 and 325 may be altered, including the elimination of one of the tunnels (see paragraph 0032).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to eliminate (deallocate) a use of a tunnel when the bandwidth requirements are not needed as taught by Ali into the system of Brown.  The motivation for doing this is to provide for an efficient system where resources are optimally used. 
For claim 20, Brown and Lei teaches all of the claimed subject matter with the exception of wherein the wireless base station is further operative to: monitor bandwidth usage of the first communication layer by the first wireless communication devices; and establish the second communication layer in response to detecting that the bandwidth usage of the first communication layer is above a threshold value.  Ali from the field of communications similar to that of Brown and Lei teaches a determination is made that the addition of the additional bandwidth would exceed the available bandwidth in the existing communication tunnel (see paragraph 0020) and additional bandwidth is established between the first network device and the second network device. For example, an additional communication tunnel may be established between the first device and the second device in order to fulfill the bandwidth request received in 210. The additional communication tunnel may span two or more network layers (see paragraph 0022).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the PCE of Ali monitor bandwidth usage and establish an additional tunnel as needed into the system of Brown.  The motivation for doing this is to provide for an efficient system where user demands are met.
For claim 23, Brown and Lei teaches all of the claimed subject matter with the exception of  herein the wireless base station is further operative to: in response to detecting that communications transmitted from the second communication layer fall below a threshold value, notify the communication management resource to deallocate a second wireless channel from the wireless base station.  Ali from the field of communications similar to that of Brown and Lei teaches the bandwidth requirements for the communications change, PCE 130 may dynamically alter one or more of the communication tunnels between routers 120a and 120b. For example, if the bandwidth demands remain above 10 gigabytes, but less than the 15 gigabytes currently reserved between tunnels 305 and 325, one or both of tunnels 305 and 325 may be reduced in size. Similarly, if the required bandwidth for the communications between router 120a and 120b drop below 10 gigabytes, the size of communication tunnels 305 and 325 may be altered, including the elimination of one of the tunnels (see paragraph 0032).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to eliminate (deallocate) a use of a tunnel when the bandwidth requirements are not needed as taught by Ali into the system of Brown.  The motivation for doing this is to provide for an efficient system where resources are optimally used. 

Claim Rejections - 35 USC § 103
Claim(s) 11, 12, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Lei as applied to claim(s) 1 and 13 above, and further in view of Cui et al. (US 2017/0134913 A1; hereinafter “Cui”).
For claim 11, Brown and Lei teaches all of the claimed subject matter with the exception of further comprising: partitioning the first communication layer into first spatially distinct sectors; and partitioning the second communication layer into second spatially distinct sectors.  Cui from the field of communication similar to that of Brown and Lei teaches an antenna array including multiple physical antennae is provided in a current cell served by the various communication apparatus according to the embodiments of the present disclosure, so as to achieve 3D beamforming. The 3D beamforming discussed here refers to that: a space weighted matrix is generated using channel information (for example channel state information (CSI)), a signal arrival angle and/or spatial position information of a target user at a transmission end, transmission data is weighted and then transmitted, a narrow transmission wave beam is formed, and energy is pointed at the target user, thereby improving a demodulation signal-noise ratio of the target user (see paragraph 0049) and user grouping unit 110 groups users in a 3D beamforming space of a current cell into multiple space user groups. The group configuration information determining unit 120 determines group configuration information of respective space user groups obtained by grouping of the user grouping unit (see paragraph 0052).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to 3D beam-forming space where there are user groups as taught by Cui into the system of Brown.  The motivation for doing this is to provide for an efficient system arrangement space of a large-scale antenna is saved and providing another frequency selective dimension for inter-cell interference coordination (ICIC).
For claim 12, Brown and Lei teaches all of the claimed subject matter with the exception of further comprising: implementing use of the first wireless channel via simultaneous use of the first wireless channel in the first spatially distinct sectors and the second spatially distinct sectors. Cui from the field of communications similar to that of Brown and Lei teaches users included in different groups may be far away from each other in geographical positions or have a low channel correlation (or strong orthogonality), and user equipment in multiple groups may be scheduled simultaneously (a difference value in a horizontal angle and a difference value in a vertical angle between users scheduled simultaneously in different space user groups should be larger than a predetermined threshold value). Therefore, the advantage of space grouping according to the present disclosure includes: further reducing interference between the user equipment in the cell while ensuring a certain resource utilizing efficiency (see paragraph 0054).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have simultaneous scheduled when in different groups as taught by Cui into the system of Brown.  The motivation for doing this is to provide for an efficient system where further reducing interference between the user equipment in the cell while ensuring a certain resource utilizing efficiency.
For claim 24, Brown and Lei teaches all of the claimed subject matter with the exception of wherein the wireless base station is further operative to: partition the first communication layer into first spatially distinct sectors; and partition the second communication layer into second spatially distinct sectors.  Cui from the field of communication similar to that of Brown and Lei teaches an antenna array including multiple physical antennae is provided in a current cell served by the various communication apparatus according to the embodiments of the present disclosure, so as to achieve 3D beamforming. The 3D beamforming discussed here refers to that: a space weighted matrix is generated using channel information (for example channel state information (CSI)), a signal arrival angle and/or spatial position information of a target user at a transmission end, transmission data is weighted and then transmitted, a narrow transmission wave beam is formed, and energy is pointed at the target user, thereby improving a demodulation signal-noise ratio of the target user (see paragraph 0049) and user grouping unit 110 groups users in a 3D beamforming space of a current cell into multiple space user groups. The group configuration information determining unit 120 determines group configuration information of respective space user groups obtained by grouping of the user grouping unit (see paragraph 0052).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to 3D beam-forming space where there are user groups as taught by Cui into the system of Brown.  The motivation for doing this is to provide for an efficient system arrangement space of a large-scale antenna is saved and providing another frequency selective dimension for inter-cell interference coordination (ICIC).
For claim 25, Brown and Lei teaches all of the claimed subject matter with the exception of wherein the wireless base station is further operative to: implement use of the first wireless channel via simultaneous use of the first wireless channel in the first spatially distinct sectors and the second spatially distinct sectors. Cui from the field of communications similar to that of Brown and Lei teaches users included in different groups may be far away from each other in geographical positions or have a low channel correlation (or strong orthogonality), and user equipment in multiple groups may be scheduled simultaneously (a difference value in a horizontal angle and a difference value in a vertical angle between users scheduled simultaneously in different space user groups should be larger than a predetermined threshold value). Therefore, the advantage of space grouping according to the present disclosure includes: further reducing interference between the user equipment in the cell while ensuring a certain resource utilizing efficiency (see paragraph 0054).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have simultaneous scheduled when in different groups as taught by Cui into the system of Brown.  The motivation for doing this is to provide for an efficient system where further reducing interference between the user equipment in the cell while ensuring a certain resource utilizing efficiency.
	
		
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alamouti et al. (US 2002/0159506 A1), Ofek et al. (US 2004/0196813 A1), Yu et al. (US 2013/0064239 A1), Inoue et al. (US 2014/0211731 A1), Nam et al. (US 2015/0016379 A11), Inoue et al. (US 2016/0165457 A1), Inoue et al. (US 2016/0183275 A1), Jalden et al. (US 2018/0316402 A1), Liu et al. (US 2019/0068259 A1), Tang et al. (US 2019/0124520 A1), Kahveci et al. (US 6,973,037 B2) and Rouse et al. (NPL/"Characterising an In-Room MIMO System Employing Elevation-Directional Access Point Antennas") are cited a MULTIPLE-LAYER WIRELESS STATION IMPLEMENTATIONS AND MANAGEMENT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464